     Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 1 of 26



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                             (Northern Division)

ANTONE TOWSON                                  *
707 North Port Street                          *
Baltimore, Maryland 21205                      *
                                               *
and                                            *
                                               *
AMEER GITTENS                                  *
5612 Whitby Road                               *
Baltimore, Maryland 21206                      *
                                               *   CASE NO:
and                                            *
                                               *
JOHN LOUIS WILLIAMS                            *
712 North Kenwood Avenue                       *
Baltimore, Maryland 21205                      *
                                               *
and                                            *
                                               *
ROBERT REED                                    *
410 Eastlynn Avenue                            *
Baltimore, Maryland 21223                      *
                                               *
              Plaintiffs                       *
                                               *
                                               *
v.                                             *
                                               *
DETECTIVE DANIEL HERSL                         *
MCFP Springfield                               *
1900 West Sunshine Street                      *
Springfield, Missouri                          *
Individually and as a police officer for the   *
BALTIMORE POLICE DEPARTMENT                    *
                                               *




                                           1
  Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 2 of 26



and                                          *
                                             *
POLICE OFFICER JOSEPH WICZULIS               *
c/o Baltimore Police Department              *
601 East Fayette Street                      *
Baltimore, Maryland 21202                    *
Individually and as a police officer for the *
BALTIMORE POLICE DEPARTMENT                  *
                                             *
                                             *
and                                          *
                                             *
POLICE OFFICER DONALD HAYES                  *
c/o Baltimore Police Department              *
601 East Fayette Street                      *
Baltimore, Maryland 21202                    *
Individually and as a police officer for the *
BALTIMORE POLICE DEPARTMENT                  *
                                             *
and                                          *
                                             *
COMMISSIONER KEVIN DAVIS                     *
C/O Baltimore Police Department              *
601 East Fayette Street                      *
Baltimore, MD 21202                          *
                                             *
and                                          *
                                             *
MAYOR & CITY COUNCIL OF BALTIMORE *
100 North Holliday Street                    *
Baltimore, Maryland 21202                    *
                                             *
              Defendants                     *
************************************************************************

               COMPLAINT AND DEMAND FOR JURY TRIAL


      Plaintiffs, ANTONE TOWSON (hereinafter,”Towson”), AMEER GITTENS

(hereinafter, “Gittens”), JOHN LOUIS WILLIAMS (hereinafter, “Williams”) and

ROBERT REED (hereinafter, “Reed”), by and through their attorney, Robert L. Smith,


                                        2
  Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 3 of 26



Jr., Esq., sue Police Officer DANIEL HERSL, (hereinafter, “Hersl”), Police Officer

JOSEPH WICZULIS (hereinafter, “Wiczulis”), Police Officer DONALD HAYES

(hereinafter, “Hayes”), and for cause, state as follows:

                             JURISDICTION AND VENUE

       1.      This case presents an actual case and controversy arising under the Fourth

and Fourteenth Amendments to the United States Constitution and asserts claims for

relief under 42 U.S.C. §1983, §1985, and §1988.

       2.      This court has subject matter jurisdiction in this case pursuant to 28 U.S.C.

§§1331 (federal question), 1343(a)(3) and (4) (civil rights).

       3.      The United States District Court for the District of Maryland is the proper

venue for this action because the cause of action arose in Baltimore City, Maryland.

                                        PARTIES

       4.      The Plaintiff, ANTONE TOWSON, is an adult African American citizen

of the United States and resides at 707 North Port Street in Baltimore, MD.

       5.      Plaintiff, AMEER GITTENS is An adult citizen African American citizen

of the United States and resides at 5612 Whitby Road in Baltimore, MD.

       6.      Plaintiff, JOHN LOUIS WILLIAMS, is an adult African American citizen

of the United States resides at 712 Kenwood Avenue, Baltimore, MD.

       7.      Plaintiff, ROBERT REED, is an adult African American citizen of the

United States resides at 410 Eastlynn Avenue in Baltimore, MD.

       8.      At all times relevant herein, Defendant, Police Officer DANIEL HERSL

was employed as a Police Officer by the Baltimore Police Department and was an agent


                                             3
  Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 4 of 26



of the state of Maryland and / or the City of Baltimore. At all relevant times herein,

Defendant hERSL acted within the scope of his employment and under color of his

authority as a police officer with the City of Baltimore and / or State of Maryland.

       9.      At all times relevant herein, Defendant, Police Officer JOSEPH

WICZULIS, was employed as a Police Officer by the Baltimore Police Department and

was an agent of the state of Maryland and / or the City of Baltimore. At all relevant times

herein, Defendant Wiczulis acted within the scope of his employment and under color of

his authority as a police officer with the City of Baltimore and / or State of Maryland.

       10.     At all times relevant herein, Defendant, Police Officer DONALD

HAYES, was employed as a Police Officer by the Baltimore Police Department and was

an agent of the state of Maryland and / or the City of Baltimore. At all relevant times

herein, Defendant Hayes acted within the scope of his employment and under color of his

authority as a police officer with the City of Baltimore and / or State of Maryland.

       11.     Defendant Commissioner Kevin Davis (hereinafter, “Defendant

Commissioner Davis”), was at all times relevant to this complaint the Police

Commissioner of the Baltimore Police Department (“BPD”), an employee of the City of

Baltimore and the principal administrator of the BPD. At all times relevant to this

Complaint, Defendant Commissioner Davis was responsible for the institution and

application of the BPD’s employment policies, including its internal investigatory and

disciplinary processes. At all relevant times, Defendant Commissioner Davis was

responsible for establishing and enforcing the policies and practices of the BPD and its

employees. Defendant Commissioner Davis was also responsible for the hiring, training,


                                             4
  Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 5 of 26



and supervision and control over those same employees. He was also responsible for

ensuring that the actions of the BPD and its employees did not deprive any individual of

the rights secured by the Constitution and laws of the United States as well as the

constitution and laws of the State of Maryland and the City of Baltimore. At all relevant

times, Defendant Commissioner Davis was the final authority in all disciplinary matters

and was responsible for the actions of employees of the BPD.

       12.     Defendant, Mayor and City Council of Baltimore (hereinafter, “City of

Baltimore”), is a municipality duly organized and existing under the laws of Maryland

and is categorized as a local government in the State of Maryland. Defendant City of

Baltimore is empowered to carry out certain governmental functions within its

geographic limits and may sue and be sued in its own name for illegal acts committed by

its agents and employees. Furthermore, Defendant City of Baltimore appoints its Police

Commissioner and retains the power to remove the Police Commissioner for acts of

misconduct, malfeasance, inefficiency, or incompetence. In addition, Defendant City of

Baltimore pays the salary of the Police Commissioner and all other employees of the

BPD. At all times relevant to this action, Defendant City of Baltimore, through its agents

and/or employees, condoned, ratified, authorized and/or engaged in the illegal practices

and wrongful acts described in this Complaint.

       13.     At all times relevant to this Complaint, Defendants Commissioner Davis

and the City encouraged, tolerated, ratified and were deliberately indifferent to the

following patterns, practices, and customs and to the need for more or different training,

supervision internal investigation of discipline in the following areas:


                                             5
  Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 6 of 26



        a)      the use of unreasonable force, excessive force and unlawful arrests and

detention by officers of the BPD;

        b)      the improper exercise of police powers, including but not limited to the

fabrication of evidence, unreasonable use of force, excessive use of force, unlawful arrest

and detention, and violations of citizens’ Constitutional rights and racially motivated acts

by officers of the BPD;

        c)      the monitoring of officers who Defendants Commissioner Davis and the

City knew, or should have known, were engaged in the improper exercise of police

powers;

        d)      the failure to identify and take remedial or disciplinary action against

police officers who were the subject of prior internal complaints of misconduct;

        e)      the failure to identify, monitor or take remedial action against police

officers who used their status as law enforcement officers to employ the use of excessive

force, unlawful arrest, unlawful search and seizure, fabrication of evidence, or to achieve

results that are not reasonably related to their police duties.

        14.     Prior to July 15, 2015 and thereafter, Defendants Commissioner Davis and

the City had actual or constructive knowledge that Defendants Hersl, Wiczulis and Hayes

were engaged in conduct that posed pervasive and unreasonable risk of constitutional

injury to residents and citizens within the jurisdiction of the City of Baltimore but failed

to take appropriate and adequate remedial action against Defendants Hersl, Wiczulis and

Hayes to prevent the injuries suffered by the Plaintiffs. Rather, Defendants Commissioner

Davis and the City implemented a policy and custom of condonation or deliberate


                                               6
  Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 7 of 26



indifference to the use of improper exercise of police powers by these officers. Further,

Defendants Commissioner Davis had a custom or policy of failing to adequately train its

officers and failed to properly supervise and discipline Defendants Hersl, Wiczulis and

Hayes. In fact, as early as June 6, 2006, the Circuit Court for Baltimore City, in the

matter of State of Maryland v. Freddie Harper, Case No. 105336054, “[d]isclosed to

defense counsel that 29 prior administrative complaints regarding [Defendant

Hersl] have been filed, one which included a fact sustained finding of misconduct on

IID number 2003-216 – stating that on 7/19/04 Complainant stated that [Defendant

Hersl] while off duty in Looney’s Pub, became belligerent and called the

complainant rude names. The complainant stated that she threw a carrot at

[Defendant Hersl] and that [Defendant Hersl] in turn poured a glass of beer over

her head. Once outside, [Defendant Hersl] threw a bottle at in the complainants

direction and struck her in the face.” (Emphasis added).

       15.     Defendants Commissioner Davis’ and the City’s directives and failures to

take remedial actions against the pervasive and unreasonable conduct of Defendants

Hersl, Wiczulis and Hayes were a proximate cause of Plaintiffs’ injuries.

       16.     At all times relevant to this Complaint, the actions and practices of the

Defendants named herein and those acting under their direction were performed under the

color of state law and constitute state action within the meaning of the Fourteenth

Amendment to the United States Constitution.

                                          FACTS

       17.     The above and all other allegations herein are incorporated as if fully set


                                             7
  Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 8 of 26



forth.

         18.   During the early summer of 2015 Defendants Hersl and others drove their

unmarked police car through the 2100 block of Aiken Street where the Plaintiffs named

herein were attending a cookout.

         19.   Without cause or justification, Defendant Hersl shouted in a loud voice in

the direction of Plaintiffs that he was going to arrest Plaintiffs before summer’s end.

         20.   On July 15, 2015, Defendants Hersl, Wiczilus and Hayes returned to the

2100 Aiken Street and arrested all four Plaintiffs falsely alleging that the Plaintiffs were

all involved in CDS and Firearms related crimes.

         21.   As a result of the false and fabricated allegations of Defendants Hersl,

Wiczilus and Hayes, Plaintiff Towson received a total of 16 CDS and Firearm related

charges under Baltimore City Circuit Court Case No. 115223033. Consequently, he was

held without bond and incarcerated.

         22.   As a result of the false and fabricated allegations of Defendants Hersl,

Wiczilus and Hayes, Plaintiff Gittens received a total of 19 CDS and Firearm related

charges under Baltimore City Circuit Court Case No. 115223031. Consequently, he was

held without bond and incarcerated.

         23.   As a result of the false and fabricated allegations of Defendants Hersl,

Wiczilus and Hayes, Plaintiff Williams received a total of 28 CDS and Firearm related

charges under Baltimore City Circuit Court Case No. 115223032. Consequently, he was

held without bond and incarcerated.

         24.   As a result of the false and fabricated allegations of Defendants Hersl,


                                              8
  Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 9 of 26



Wiczilus and Hayes, Plaintiff Reed received a total of 22 CDS and Firearm related

charges under Baltimore City Circuit Court Case No. 115223030. Consequently, he was

held without bond and incarcerated.

        25.    All four Plaintiffs remained incarcerated without bond until the matter

came before the Circuit Court for Baltimore City on August 17, 2017. On that date, the

Office of the State’s Attorney declined to prosecute all four Plaintiffs and entered a nolle

prosequi on all charges in their cases.

        26.    In all, each of the four Plaintiffs remained incarcerated without bond for

more than 13 months as a direct result of the false and fabricated allegations of

Defendants Hersl, Wiczulis and Hayes.

        27.    On or about August 10, 2016, the United States Department of Justice

(“DOJ”) announced a 163 page report of its investigation of the BPD.

        28.    The DOJ concluded that, “there is reasonable cause to believe that the

BPD engages in a pattern or practice of conduct that violates the Constitution or federal

law.”

        29.    The DOJ report further concluded that the, “BPD’ systemic constitutional

and statutory violations are rooted in structural failures. BPD fails to use adequate

policies, training, supervision, data collection, analysis, and accountability systems, has

not engaged adequately with the community its policies, and does not provide its officers

with the tools needed to police effectively.”

        30.    In or around March 2017, the United States Attorney’s Office located in

Baltimore, Maryland announced its indictment of seven Baltimore police officers,


                                                9
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 10 of 26



including Defendant Hersl. On or about February 12, 2018 Defendant Hersl was found

guilty and subsequently sentenced to 18 years in prison.

         31.   At all times relevant hereto, the actions of individual Defendants Hersl,

Wiczulis and Hayes in: (a) knowingly falsifying and fabricating a statement of probable

cause; (b) unjustifiably arresting Plaintiffs without cause, and (c) , unjustifiably and

causing Plaintiffs to be held without bond and incarcerated for more than 13 months were

all unlawfully performed by Defendants Hersl, Wiczulis and Hayes without justification,

without probable cause, and were motivated by their wanton, malicious and reckless

desire to inflict great emotional and physical distress and pain and suffering upon

Plaintiffs.



                                         COUNT I

 (Falsifying Probable Cause Statement in violation of the 4th and 14th Amendments,
            Pursuant to 42 U.S.C. §§1983, 1985 and 1988 – Officer Hersl)


         32.   The above and all other allegations herein are incorporated as if fully set

forth.

         33.   At all times relevant to this Complaint, Defendant Hersl was acting under

color of state law as a police officer employed by the BPD.

         34.   Volume 42, Section 1983 of the United States Code prohibits a law

enforcement officer from taking unwarranted actions against a citizen of the United

States under color of his authority as a police officer which violates rights guaranteed to

that person under the United States Constitution and / or the laws and statutes of the


                                             10
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 11 of 26



United States.

       35.       The acts of Defendant Hersl described herein, namely, knowingly

falsifying and fabricating a statement of probable cause; (b) unjustifiably arresting;

(c) , unjustifiably and causing Plaintiffs to be held without bond and incarcerated for

more than 13 months Plaintiffs without cause, were done without cause or justification

and violated rights guaranteed to Plaintiffs under the Fourth and Fourteenth

Amendments to the United States Constitution and/or 42 U.S.C. § 1983.

       36.       As a result of Defendant Hersl’s actions, Plaintiffs have suffered, and

continue to suffer, severe mental anguish, emotional distress, embarrassment,

humiliation, loss of self esteem, legal fees and other related damages.

       WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl, and

       WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl, and

       WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl, and

       WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl.


                                              11
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 12 of 26



                                      COUNT II
(Unlawful Arrest in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C.
                      §§1983, 1985 and 1988 – Officer Hersl)


         37.   The above and all other allegations herein are incorporated as if fully set

forth.

         38.   The acts of Defendant Hersl described herein, namely, unjustifiably

arresting Plaintiffs without probable cause, were done without cause or justification and

violated rights guaranteed to Plaintiffs under the Fourth and Fourteenth Amendments to

the United States Constitution and/or 42 U.S.C. § 1983.

         39.   As a result of Defendant Hersl’s actions, Plaintiffs have suffered, and

continue to suffer, severe mental anguish, emotional distress, embarrassment,

humiliation, loss of self esteem, legal fees and other related damages.

         WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl, and

         WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl, and

         WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl, and

         WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

                                            12
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 13 of 26



Defendant Police Officer Hersl.



                                     COUNT III
  (False Imprisonment in violation of the 4th and 14th Amendments, Pursuant to 42
                   U.S.C. §§1983, 1985 and 1988 – Officer Hersl)
                                        .
       40.    The above and all other allegations herein are incorporated as if fully set

forth.

         41.   The acts of Defendant Hersl described herein, namely, unjustifiably and

causing Plaintiffs to be held without bond and incarcerated for more than 13 months were

done without cause or justification and violated rights guaranteed to Plaintiffs under the

Fourth and Fourteenth Amendments to the United States Constitution and/or 42 U.S.C. §

1983.

         42.   As a result of Defendant Hersl’s actions, Plaintiffs have suffered, and

continue to suffer, severe mental anguish, emotional distress, embarrassment,

humiliation, loss of self esteem, legal fees and other related damages.

         WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl, and

         WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl, and

         WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from


                                            13
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 14 of 26



Defendant Police Officer Hersl, and

         WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl.



                                    COUNT IV
 (Falsifying Probable Cause Statement in violation of the 4th and 14th Amendments,
           Pursuant to 42 U.S.C. §§1983, 1985 and 1988 – Officer Wiczulis)


         43.     The above and all other allegations herein are incorporated as if fully set

forth.

         44.     At all times relevant to this Complaint, Defendant Wiczulis was acting

under color of state law as a police officer employed by the BPD.

         45.     Volume 42, Section 1983 of the United States Code prohibits a law

enforcement officer from taking unwarranted actions against a citizen of the United

States under color of his authority as a police officer which violates rights guaranteed to

that person under the United States Constitution and / or the laws and statutes of the

United States.

         46.     The acts of Defendant Wiczulis described herein, namely, knowingly

falsifying and fabricating a statement of probable cause were done without cause or

justification and violated rights guaranteed to Plaintiffs under the Fourth and Fourteenth

Amendments to the United States Constitution and/or 42 U.S.C. § 1983.

         47.     As a result of Defendant Wiczulis’ actions, Plaintiffs have suffered, and

continue to suffer, severe mental anguish, emotional distress, embarrassment,

                                              14
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 15 of 26



humiliation, loss of self esteem, legal fees and other related damages.

         WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis, and

         WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulisl, and

         WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis, and

         WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis.


                                      COUNT V
(Unlawful Arrest in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C.
                     §§1983, 1985 and 1988 – Officer Wiczulis)


         48.   The above and all other allegations herein are incorporated as if fully set

forth.

         49.   The acts of Defendant Wiczulis described herein, namely, unjustifiably

arresting Plaintiffs without probable cause, were done without cause or justification and

violated rights guaranteed to Plaintiffs under the Fourth and Fourteenth Amendments to

the United States Constitution and/or 42 U.S.C. § 1983.


                                            15
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 16 of 26



         50.   As a result of Defendant Wiczulis’ actions, Plaintiffs have suffered, and

continue to suffer, severe mental anguish, emotional distress, embarrassment,

humiliation, loss of self esteem, legal fees and other related damages.

         WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis, and

         WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis, and

         WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis, and

         WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hersl.

                                     COUNT VI
  (False Imprisonment in violation of the 4th and 14th Amendments, Pursuant to 42
                 U.S.C. §§1983, 1985 and 1988 – Officer Wiczulis)
                                        .
       51.    The above and all other allegations herein are incorporated as if fully set

forth.

         52.   The acts of Defendant Hersl described herein, namely, unjustifiably and

causing Plaintiffs to be held without bond and incarcerated for more than 13 months were

done without cause or justification and violated rights guaranteed to Plaintiffs under the


                                            16
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 17 of 26



Fourth and Fourteenth Amendments to the United States Constitution and/or 42 U.S.C. §

1983.

         53.   As a result of Defendant Wiczulis’ actions, Plaintiffs have suffered, and

continue to suffer, severe mental anguish, emotional distress, embarrassment,

humiliation, loss of self esteem, legal fees and other related damages.

         WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis, and

         WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis, and

         WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis, and

         WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Wiczulis.

                                       COUNT VII
 (Falsifying Probable Cause Statement in violation of the 4th and 14th Amendments,
            Pursuant to 42 U.S.C. §§1983, 1985 and 1988 – Officer Hayes)


         54.   The above and all other allegations herein are incorporated as if fully set

forth.

         55.   At all times relevant to this Complaint, Defendant Hayes was acting under

                                            17
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 18 of 26



color of state law as a police officer employed by the BPD.

       56.       Volume 42, Section 1983 of the United States Code prohibits a law

enforcement officer from taking unwarranted actions against a citizen of the United

States under color of his authority as a police officer which violates rights guaranteed to

that person under the United States Constitution and / or the laws and statutes of the

United States.

       57.       The acts of Defendant Hayes described herein, namely, knowingly

falsifying and fabricating a statement of probable cause were done without cause or

justification and violated rights guaranteed to Plaintiffs under the Fourth and Fourteenth

Amendments to the United States Constitution and/or 42 U.S.C. § 1983.

       58.       As a result of Defendant Hayes’ actions, Plaintiffs have suffered, and

continue to suffer, severe mental anguish, emotional distress, embarrassment,

humiliation, loss of self esteem, legal fees and other related damages.

       WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes, and

       WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes, and

       WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes, and


                                             18
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 19 of 26



         WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes.


                                    COUNT VIII
(Unlawful Arrest in violation of the 4th and 14th Amendments, Pursuant to 42 U.S.C.
                      §§1983, 1985 and 1988 – Officer Hayes)


         59.   The above and all other allegations herein are incorporated as if fully set

forth.

         60.   The acts of Defendant Hayes described herein, namely, unjustifiably

arresting Plaintiffs without probable cause, were done without cause or justification and

violated rights guaranteed to Plaintiffs under the Fourth and Fourteenth Amendments to

the United States Constitution and/or 42 U.S.C. § 1983.

         61.   As a result of Defendant Hayes’ actions, Plaintiffs have suffered, and

continue to suffer, severe mental anguish, emotional distress, embarrassment,

humiliation, loss of self esteem, legal fees and other related damages.

         WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes, and

         WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes, and

         WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)


                                            19
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 20 of 26



compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes, and

         WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes.

                                     COUNT IX
  (False Imprisonment in violation of the 4th and 14th Amendments, Pursuant to 42
                   U.S.C. §§1983, 1985 and 1988 – Officer Hayes)
                                        .
       62.    The above and all other allegations herein are incorporated as if fully set

forth.

         63.   The acts of Defendant Hayes described herein, namely, unjustifiably and

causing Plaintiffs to be held without bond and incarcerated for more than 13 months were

done without cause or justification and violated rights guaranteed to Plaintiffs under the

Fourth and Fourteenth Amendments to the United States Constitution and/or 42 U.S.C. §

1983.

         64.   As a result of Defendant Hayes’ actions, Plaintiffs have suffered, and

continue to suffer, severe mental anguish, emotional distress, embarrassment,

humiliation, loss of self esteem, legal fees and other related damages.

         WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes, and

         WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from


                                            20
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 21 of 26



Defendant Police Officer Hayes, and

          WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes, and

          WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendant Police Officer Hayes.

                                    COUNT X
(Civil Conspiracy Pursuant to 42 U.S.C. §§ 1983, 1985 and 1988 – Defendants Hersl,
                               Wiczulis and Hayes)


          65.   The above and all other allegations herein are incorporated as if fully set

forth.

          66.   At all times pertinent to this Complaint, Defendants Hersl, Wiczulis and

Hayes entered into a civil conspiracy with each other to make material misrepresentations

to tribunals, specifically the District and Circuit Courts for Baltimore City by fabricating

and falsifying probable cause and by participating in the violation of Plaintiffs’ civil

rights.

          67.   As a result of this civil conspiracy, Plaintiffs were subjected to unlawful

arrest, false imprisonment for more than thirteen months.

          68.   As a result of Defendant Hersl’s, Wiczulis’ and Hayes’ actions, Plaintiffs

have suffered, and continue to suffer, severe mental anguish, emotional distress,

embarrassment, humiliation, loss of self esteem, legal fees and other related damages.

          WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

                                             21
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 22 of 26



compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendants Hersl, Wiczulis and Hayes, and

         WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendants Hersl, Wiczulis and Hayes, and

         WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendants Hersl, Wiczulis and Hayes, and

         WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages and Two Million Dollars ($2,000,000.00) punitive damages from

Defendants Hersl, Wiczulis and Hayes.

                                    COUNT XI
  (Failure to Supervise Pursuant to 42 U.S.C. §§ 1983, 1985 and 1988 – Defendants
           Commissioner Davis and Mayor and City Council of Baltimore)


         69.   The above and all other allegations herein are incorporated as if fully set

forth.

         70.   Under the Fourth and Fourteenth Amendments to the United States

Constitution, Defendants Commissioner Davis and Mayor and City Council of Baltimore

are prohibited from allowing its police officers to engage in a pattern, practice policy or

custom of violating citizens’ constitutional rights and are obligated to train and supervise

law enforcement officers in the proper use of police powers and arrest procedures.

         71.   At all relevant times, Defendants Commissioner Davis and Mayor and

City Council, directly and through their employees, agents and BPD commanders, had an

                                             22
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 23 of 26



obligation to ensure that their law enforcement officers exercised the same degree of care

that a reasonable and prudent person in the same or similar situation would exercise with

respect to the supervision of all employees, agents and law enforcement officers under

their control.

        72.      The supervision provided and / or required by Defendants Commissioner

Davis and Mayor & City Council regarding proper supervision and discipline , especially

Defendant Hersl, was inadequate, insufficient, or nonexistent.

        74.      Defendants Commissioner Davis and Mayor & City Council, directly and

through their employees, failed to exercise proper the requisite degree of care in the

supervision and discipline of their law enforcement officers, especially Defendant Hersl.

        75.      As alleged herein, Defendants Hersl and other members of the BPD, and

thereby, Defendant Commissioner Davis and Mayor & City Council, have engaged in a

pattern, practice, policy or custom of allowing their law enforcement officers to engage in

unlawful arrests and the improper use of police powers.

        76.      It was readily foreseeable and highly predictable that failing to properly

supervise and discipline in the proper use of police powers would, and if fact did, result

in the violation of Plaintiffs’ constitutional rights. Defendants Commissioner Davis and

Mayor & City Council were indifferent to such foreseeability and predictability.

        77.      As alleged herein, the actions by all Defendants were unreasonable,

improper and absent any lawful justification or cause or excuse, and were a direct result

of Defendants Commissioner Davis and Mayor & City Council’s failure to train,

supervise and discipline its officers.


                                              23
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 24 of 26



       78.       Defendants Commissioner Davis’ and Mayor & City Council’s failure to

properly train, supervise and discipline its officers and employees is tantamount to

deliberate indifference and was done with actual or constructive knowledge.

       WHEREFORE, Plaintiff Towson claims One Million Dollars ($1,000,000.00)

compensatory damages from Defendants Commissioner Davis and Mayor & City

Council, and

       WHEREFORE, Plaintiff Gittens claims One Million Dollars ($1,000,000.00)

compensatory damages from Defendants Commissioner Davis and Mayor & City

Council, and

       WHEREFORE, Plaintiff Williams claims One Million Dollars ($1,000,000.00)

compensatory damages from Defendants Commissioner Davis and Mayor & City

Council, and

       WHEREFORE, Plaintiff Reed claims One Million Dollars ($1,000,000.00)

compensatory damages from Defendants Commissioner Davis and Mayor & City

Council.

                                      Respectfully submitted,



                                      _/s/__________________________
                                      Robert Smith, Jr., Esquire
                                      Fed. Bar No. 024468
                                      2317 North Charles Street
                                      Baltimore, MD 21218
                                      (410) 554-9022
                                      Email: rlsmithatty@gmail.com




                                            24
 Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 25 of 26



                              DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial of this case.



                                       _/s/_____________________________
                                       Robert Smith, Jr., Esquire




                                               25
Case 1:19-cv-02373-DLB Document 1 Filed 08/19/19 Page 26 of 26




                                26
